BROWN, C.
— This is a partition for about 91 acres of ground in St. Charles County, Missouri. _ Originally Harriet U. Dalton, John C. Brown and Lucy L. Brown were plaintiffs, and William Simpson, Seony. Simpson, Prank Simpson, Bertha Simpson, Joseph Simpson, Lora Simpson and Beulah Simpson were defendants. The petition is as follows:
“Plaintiffs state that they and defendants are the owners in fee in common and in possession of the following described real estate in St. Charles County and State of Missouri, to-wit:”
(Plere follows a description by metes and bounds of the land involved which constitutes a compact contiguous tract, although somewhat irregular in shape. The petition then proceeds):
“That plaintiff Harriet U. Dalton, is the owner of an undivided three-ninths interest in and to said real estate; that plaintiff John C. Brown is the owner of an undivided one-ninth interest in and to said real estate; subject to the inchoate right of dowér of his wife, LucyL. Brown; that plaintiff Lucy L. Brown is the wife of said John C. Brown and has an inchoate right of dower in the first two tracts above described; that defendant William Simpson is the owner, of an undivided one-ninth interest in said real estate subject to the inchoate right of dower in his wife, Seony Simpson; that the defendant Seony Simpson is the wife of said William Simpson and has an inchoate right of dower in the first two tracts above described; that defendant Prank Simpson is the owner of an undivided one-ninth interest in and to said real estate, subject to the inchoate right of dower in his wife, Bertha Simpson; that Bertha Simpson is the wife of said Prank Simpson and has an inchoate right of dower in the first two tracts above described; that Joseph Simpson, Lora Simpson and Beulah Simpson, each own an undivided one-ninth interest in said real *291estate; that said Frank Simpson, Joseph Simpson, Lora Simpson and Beulah Simpson are all minors and have no legal guardián or curators; that said real estate is not susceptible of division in kind without great detriment to the interest of the parties owning the same. Plaintiffs ask for the appointment of a guardian ad litem for said minors to' look after their interest herein. "Wherefore plaintiffs pray the court for a judgment for partition for said real estate in accordance with the interests of the respective parties hereto as herein set out and for an order for the sale of said land for the purpose of partition and for the distribution of the proceeds of such sale tó the parties hereto according to their respective rights therein, and for such other and further orders and judgments as to the court may seem just and right.”
The defendants were duly summoned at the November term, 1912, of the St. Chárles Circuit Court, during which Osmund Haenssler, Esq., was appointed guardian ad litem of the four infants and answered as follows: “That he has not sufficient knowledge of the matters alleged in plaintiffs’ petition either to admit or deny the same and asks that plaintiffs-be required to make strict proof of the allegations and averments in their petition contained. ’ ’
During the same term and on December 24, 1912, said cause was called and submitted on the pleadings and evidence, and the court entered its jugment defining the rights of the parties and for partition and ordered that the property be sold by the sheriff at the following March term, which was done on March 4th at public vendue for cash to John C. Brown,the highest bidder, for $1250; the thirty-five-acre tract last described in the petition being separately sold subject to the homestead rights of the widow and minor children for $110, and the remainder being separately sold to the same bidder for $1140. The sheriff made his report at the same term. On the 12th of the same month the appellant, Mary Simpson, widow of Wiley D. Simpson, filed in the court her motion to be made a party and to set aside the sale and for the assignment of homestead and dower, which *292was sustained, the sale set aside, as was also the interlocutory judgment rendered at the previous term, that proper steps might be taken to assign the homestead and dower. A new interlocutory judgment was entered adjudging that the defendants Mary Simpson, widow, and Frank Simpson, Joseph Simpson, Lora Simpson' and Beulah Simpson, the minor children of Wiley D. Simpson, deceased, were entitled to a homestead in the property described in the petition, and appointing commissioners to set it out, and to make report of their proceedings at the following June term. They proceeded to the performance of that duty, setting off for that purpose forty acres from the, south side of the tract in a compact body on which was situated the dwelling house and appurtenances of the deceased owner, in which the widow and minor children resided at the time, and valued it at $1500. They filed their report on June 28th, and thereafter, at the same term, and on the 5th day of August, 1913, while the court was still in session, the plaintiffs filed their exceptions and objections thereto, which omitting the caption and signature is as follows:
“Come now the above- named plaintiffs and object and except to the report of the commissioners appointed herein, filed in this cause on June 25, 1913, and move the court to disapprove said report and reject the same, and for ground for their objections to said report plaintiffs state that said commissioners in their said report have allotted and set apart to defendant Mary Simpson, widow, and Frank Simpson, Joseph Simpson, Beulah Simpson and Lora Simpson, minors, as homestead, 40 acres of land, as same is-described in said'report; that said 40 acres of land so set apart as homestead to said named defendants greatly exceeds in value the homestead to which said defendants are lawfully entitled, said 40 acres being not less than $2000 in value, whereas said defendants are entitled to a homestead not to exceed the sum of $1500 in value; that to set apart to said named defendants a homestead in kind out of the lands described in plaintiffs’ petition and especially to set apart to said named defendants the 40 acres of land described in said *293report as a homestead, will greatly depreciate the value of the residue of the premises described in plaintiffs’ petition, which, are the lands sought to be partitioned by these proceedings, and will result in great inconvenience to the parties interested in such residue; that if the whole of the lands described in plaintiffs’• petition were sold as one tract they would bring the sum of $3250, .that being the reasonable market value of the said lands taken as a single tract of 90 acres, more or less, but that if the 40 acres described in the commissioners’ said report and set apart by them as a homestead be severed from the residue of said premises and said residue be sold separately said residue of 50 acres will be so injuriously affected by such severance of a homestead that the same will not bring more than $750.
“Wherefore plaintiffs pray the court, the above stated facts being considered, to set aside its interlocutory judgment entered in this cause ordering that a homóstead in kind be set apart to defendants Mary Simpson, Frank Simpson, Joseph Simpson, Beulah Simpson and Lora Simpson and that the court now order the whole of the lands and premises described in plaintiffs’ petition to be sold intact as one piece without the setting apart of a homestead in kind to said named defendants and that a trustee be appointed by the court to collect and receive the value of such homestead in money, to-wit, the sum'of fifteen hundred dollars, out of the proceeds of the sale of said real estate, and that said trustee be empowered to invest or loan out the said sum of money and be ordered to' pay over the income to be derived from the same to said named .defendants during the widowhood of defendant Mary Simpson and the minority of defendants Frank Simpson, Joseph Simpson, Beulah Simpson and Lora Simpson, and that all the balance of -said proceeds of sale be distributed among plaintiffs and defendants according to their respective rights in said real estate.”
On the 8th day of August, 1913, said objections and exceptions came on to be heard, and the court, after hearing evidence, sustained them, set aside its last interloe*294utory judgment and entered a new one directing the sale of the land as a whole to be made at the November term, 1913, to which the appellant excepted, but neither filed nor took leave to file any bill of exceptions during that term.
At the said November term and on the 3rd day of November, 1913, appellant filed her motion to set aside the said interlocutory judgment of August 8, 1913, and to prohibit the sheriff from making sale of the premises thereon because: (1) it was contrary to. law and the provisions of the statute; (2) it appears from the record and report of the commissioners that the homestead was susceptible of allotment and separate use without inconvenience to the occupant, either of the homestead or residue of the land, and without material depreciation in value of the residue; (3) the sale of the whole tract as a single parcel was ordered without ascertaining and fixing the value of the residue and according the owner of the homestead the option and privilege of paying the ascertained value of such residue as provided by law; (4) it is illegal, unfair, inequitable and unjust in arbitrarily and unconditionally requiring the whole tract to be sold as one body without permitting the offering of the homestead tract and residue separately, so as to determine by actual experience whether it would sell for more as one body than in separate tracts; (5) because the court did not give appellant the option and privilege of paying the value of the residue and retaining the homestead as required by law; (6) the judgment does not permit the proceeds of the homestead to be invested in the purchase of another homestead. The foregoing objections are set out with great detail in the statement of facts supporting them, and. the motion concludes as follows: “And the said defendant, Mary Simpson, widow and homesteader as aforesaid, prays the court for an order setting aside the said interlocutory decree and order of sale, and suspending the sale of the said property, until the further order of this court; that, upon a hearing of the facts, this court confirm and establish the report'of commissioners herein filed, setting apart the said homestead in *295kind; or, if the court shall find that the homestead, as set off by said commissioners, exceeds in value the sum of fifteen hundred dollars, it appoint other commissioners to set off such homestead and report their proceedings to this court; that, if upon a full hearing of the facts, the court shall be of the opinion that a homestead cannot be set off in kind and occupied in severalty without greatly depreciating in value the(residue of the said property, it proceed to hear the necessary evidence, and ascertain, determine, and 'fix the value of such residue, and give this defendant, the homesteader, the option and opportunity of paying to the other parties, or into court for their use, the value of such residue, and upon such payment, by its decree, vest the full title in and to such residue in this defendant; that, in the event the court finds that a homestead cannot be set aside in kind and occupied in severalty without greatly depreciating in' value the residue of the said property, and that, after it determines and fixes the value of such residue, this defendant fails or refuses to pay such value and take the property and the court orders its sale, the court provide and direct, in its order, not only that the said property be offered for sale as one tract or body, but also that it direct that, at such sale, it be offered in separate tracts, and if it appear, on such sale, that the residue and the -homestead shall sell for approximately as much when offered in separate tracts as when offered as one body, then the allotment in kind be confirmed and the proceeds of the residue be distributed to the parties according to their several interests; that, if the entire property be sold and conveyed, the court, in its order and decree, provide and authorize the fifteen. hundred dollars, the value of the homestead, to be invested in the purchase and acquisition of another homestead for the use, occupancy, and enjoyment of the parties, and that this court, in its decree, make all such orders as shall be equitable and needful in the premises.”
This motion came on to be heard on the next day (November 4th), was overruled, and appellant duly excepted. The sheriff proceeded on the same day to sell *296the land at public sale, and the plaintiff Harriet U. Dalton being the highest bidder therefor at $2238.50 it was sold to her for that price.
The sheriff reported this sale to the court on November 10th and on the 13th day of the same month, while the. court was still in session the appellant filed her motion to set aside the last sale and to set aside and modify the interlocutory decree of August 8, 1913, and confirm the report of the commmissioners theretofore made, setting out the homestead. This motion, in addition to repeating substantially the grounds set forth in the motion previously filed, and determined November 4, 1913, setting up inadequacy of the consideration received, and the fact that the.last sale had demonstrated that the" setting out of the homestead would not depreciate, for purposes of sale, the value of the residue of the land, which had brought more at the separate sale first held than at the last sale when the entire tract was sold without division. The motion concluded as follows:
“This defendant prays that said report of sale and said sale be set aside; that the order of sale and judgment of August 8, 1913, herein be get aside and that the report of commissioners heretofore herein filed allotting' and setting off a homestead in kind, be approved and .confirmed; or if the court be of the opinion that the value of the homestead as allotted in said report exceed $1500, it appoint new commissioners to set off a homestead in kind; that the court then order the residue of said land to be sold by the sheriff, so that full title to the same may be given, but in its order fix the value of said residue and give this defendant, the homesteader, an opportunity to buy the same at the appraised value, if it does not bring more at such sale, and this defendant offers to take said residue upon a full title thereto being made to her at the price and sum of $850; or if it appear more equitable and just in the judgment of the court, that this court set aside the said sale in so far as the homestead allotted in kind by the commissioners is concerned and confirm the report of commissioners, allotting the homestead in kind, but confirm the sale as to *297the residue and order a deed .for said residue to he made to the purchaser, John O. Brown, plaintiff herein, upon the payment to the sheriff of $755.75, the value of said residue, as shown by deducting the value of the homestead from the total price.
“Defendant asks for all other just and proper orders in the premises.”
Thereafter at the same term this motion came on to be heard and was overruled, to which the appellant excepted. Thé court thereupon approved and confirmed the report of sale and made its final order of distribution, and appellant duly excepted. During the hearing of the motion last mentioned the report of the first sale already referred to was introduced in evidence, as well as the report of the commissioners thereafter appointed to set out the homestead. After motion for a new trial filed in due time and overruled' this appeal was taken from the final judgment.
Exceptions. I. The elaborate argument of the respondents is devoted entirely to the question whether we have before us in the bill of exceptions which constitutes a part of the record, the facts necessary to the consideration of this case upon its real merits. This, in the view we take, seems unimportant. The' reasons for our conclusions in this respect will sufficiently appear as we proceed to notice what seem to us to be the real questions in the controversy.
Sale of Homestead in Partition. II. . The suit was originally instituted to partition ninety acres of land of which Wiley D. Simpson died seized, upon which was -situated the dwelling house - and appurtenances where he then resided with his wife and children, four of the latter being m^norg a-j. p[ie time of the trial. The parties, plaintiffs and defendants, -were his children or their representatives in interest. The widow who, with his four minor children, was living in the family residence, was not made a party, the petition béing' framed upon the theory that thirtyffive acres of the land, including the dwelling, had been set off to her and the minors as a homestead by the probate court, and *298the sale of this tract, subject, to the homestead, together with the remaining fifty-five acres, was asked.
The suit was returnable to the November term, 1912, of the St. Charles Circuit Court, at which an interlocutory judgment was entered' defining the interests of the parties according to the petition and ordering the sale of all the land subject to the assumed interests of the widow and minors in the thirty-five acre tract. The sheriff sold the land to the plaintiff John C. Brown for $1250 subject to the homestead interests, and upon the coming in of his report at the March term, 1913, the appellant filed her motion to be made a party and to have the homestead set off, which had not in fact been done. She was admitted as a defendant, the sale and interlocutory decree were set aside, and a new interlocutory decree entered appointing commissioners to set out the homestead. They set off forty acres of the land, including the dwelling, and reported at the June term.
It was then that this trouble began. The plaintiffs filed exceptions to the report, asking that the interlocutory decree entered at the March term be set aside; that the entire land be sold in a single body; that $1500 of the proceeds be placed in the hands of a trustee, to be appointed, to invest the same and pay the income to the parties who would from time to time be entitled to the homestead. This motion was sustained, the report of the commissioners set aside and a resale ordered as asked, and the question now presented is the propriety and validity of that decree.
Before the sale under this last order at the November term the appellant filed her motion to prevent it, and after the sale filed a similar motion to have it set aside. In both these motions she asked for the assignment of her homestead.
The homestead laws are sui generis. Their object is to preserve inviolate a modest home for the family, which is the potential unit of civilization. They refer only to the roof that covers it, and the surrounding soil from which its sustenance.is assumed to spring. When these are converted into, money its existence ceases, and *299can only be restored by its reconversion into.bonse and land. This principle is tbe stone which is the head of the corner of all statutory constructions relating to the subject. The existence of the home and not of the money which represents its value is the foundation on which such statutes stand. They must be construed in harmony with that purpose, and must be .carefully scrutinized before they can be held to intend its defeat.
. Our own statutes leave no room for uncertainty in this respect. The article relating to partition, under which this suit was brought, describes with great particularity the estates subject to its provisions, but is silent as to the homestead (R. S. 1909, sec. 2559)$ so we must go to the homestead law for information as to the duty and powers of the court with reference to it in such proceedings, and find them concentrated in section 6713 of our present Revision. It is as follows:
“Whenever, in any case not in this chapter otherwise provided for, it shall become necessary, in any proceeding at law or in equity, to sever or set out any homestead from other real estate, the court in which such proceedings shall be pending may appoint three commissioners to appraise and set out such homestead, which commissioners, after being sworn to the faithful' discharge of their duties, shall appraise and set out such homestead in the same manner as is provided in fhid chapter for setting out homesteads in case of the levy of execution, and make report of their doings to such court, which report shall be confirmed by such court, unless good cause be shown to the contrary; and a record thereof shall be made in the records of lands, where a deed of such homestead would by law be required to be reported, which shall operate as a severance of such homestead from such other real estate.”
This court has not left us without authority that this section means what it says, no more, no less. In Simpson v. Scroggins, 182 Mo. 560, 571, referring to it we said:
“Doubtless in this partition proceeding, when the court ascertained the existence of a homestead, it pro*300ceeded to sever it from the balance of the real estate sought to be partitioned, in pursuance to the provisions of the foregoing section. In this character of proceeding, that was the only power the court was authorized to exercise.”
In the later case of Brewington v. Brewington, 211 Mo. 48, the heirs asked for the sale in partition of the homestead in connection with contiguous lands, alleging that the value of both would be greatly depreciated by a separate sale. This the trial court refused, holding that the homestead was not subject to partition in that action, and this court in sustaining its judgment said: “That a homestead may be set out by á partition proceeding, no one questions; but in this case the homestead has been set out and the question is whether, having been set out, it may be partitioned among' the heirs prior to the youngest attaining its majority?
“That a homestead, as such, is not subject to partition results from the inherent'character of the estate and the purpose it subserves under the policy of our laws. [Rhorer v. Brockhage, 86 Mo. 544; Simpson v. Scroggins, 182 Mo. l. c. 571, 574; Quail v. Lomas, 200 Mo. l. c. 687.]”
That ease coincides in all respects with the one before us. It comments on Beckner v. McLinn, 107 Mo. 277, and so far as the opinion in that case implies a contrary doctrine, necessarily overrules it.
The Legislature in the next section (6714) gives emphasis to its intention to limit the power of the court in partition cases, as well as in all other proceedings in which other interests are involved, to meddle with the homestead otherwise than to detach it in kind from the subject of the litigation, so that the interests of the widow and children in its preservation and devotion to the beneficent purpose for which it was created might not be smothered among interlocking issues. It foresaw that circumstances might arise in which the protection of these interests would require the sale of the property, and section 6714 was enacted to' safely provide for such contingencies. It provides that: “Whenever any dwell*301ing house, outbuilding and the land in connection therewith,'in-which-a homestead shall exist, shall exceed- the respective value mentioned in section 6704, and a severance of such homestead would greatly depredate the value of the residue of the premises, or he of great inconvenience to the parties interested either in such residue or in such homestead, either party may apply to the circuit court by petition, setting forth the facts, for relief; and upon the hearing of such petition, if it shall appear that such homestead cannot he' occupied in severalty without great inconvenience to the parties interested in such homestead or in such residue, the court may order such homestead to he transferred to such other parties, and the payment of the value of the homestead interest to the owner thereof; or, at the option of such owner, may order such other parties to transfer such residue to him, and order him thereupon to pay such other parties the value .thereof, to be fixed by the court; or, if the case require it, the court may order a salé of the whole premises, and apportion the proceeds between the parties; . and such court may make all such orders in the premises as sháll he equitable and needful. ’ ’
This is the only provision of the law by which it is possible for the court to deprive the widow and minor children of the deceased householder of the title vested' in them by the provisions of section 6708, and it guards their rights with care.
There are many cases we can imagine in which this provision may be necessary and useful, but we find nothing in it that indicates the intention of the Legislature to nullify the purpose of the law by forcing a sale because contiguous lands may have a sentimentál value from their proximity to a cottage wth its curtilage and buildings. We can imagine that if the cottage itself represented the full measure of value allowed for a homestead, it might he just and reasonable to give the widow and children an opportunity to purchase these appendages, which would have their real value from their connection with a home; or, if she should be unable to do so, to give the persons to whom they would go an op*302portunity to purchase the cottage which, as a home, would give them their value; and the Legislature in the section we have just quoted has shown its foresight with respect to this and other similar conditions that might arise by authorizing a suit in which the widow and children shall have the privilege or “option” to save their home by the purchase of the curtilage. This must be done in a proceeding by petition for •such relief, “setting forth the facts,” and cannot be made a device by which the plaintiff in a partition suit may swallow the homestead as is attempted in this case. This widow availed herself of every opportunity to deny the power of the court to do this and to demand her rights. She offered to purchase the entire farm outside the homestead, either at a valuation to be fixed by the court, or at a price to be ascertained by actual experiment. On what principle the court, assuming to act under the provisions of section 6714, did this, does -not appear. The reason which actuated it in finally approving a sale by which the outside lands, sold in connection with the homestead, brought less than had been realized in a separate sale, does not appear, nor do counsel attempt to justify it in argument. The judgment stands here simply as the culmination of an attempt to bar the homestead right of the widow and relegate her to a net income of perhaps seven dollars per month instead of the roof and ground to which she had the right to look for shelter and sustenance for herself and the children. It must look to the law alone, unaided by any principle of equity, for success.
Errors By Record, III. It is true, as contended by respondent, that all matters of exception taken upon the trial of a partition case resulting in the “judgment that partition be made,” and declaring “the rights, titles and interests of the parties,” must, like all other exceptions, be saved by bill or leave to file a bill during the same term. [Blanchard v. Dorman, 236 Mo. 416, and cases cited.] It is equally true that the interlocutory judgment is a part of the record which we are called *303upon to examine, and of the judgment which must he affirmed, reversed or modified by this court. Had the appeal been taken directly from it the question would have been presented whether it is sustained by the. record proper before this court; and the same question arises in this appeal from the final judgment of which it is a part, and which is dependent upon it for support.
The petition discloses on its face the facts necessary to determine that question. It states that a homestead had been assigned from the very land in question, but does not ask for its sale, nor is the appellant made a party. . In the condition of the pleadings as they then stood no foundation was laid for either the setting off of the homestead or for its sale, nor were the parties present to authorize such proceedings. At the March term these conditions were changed by the coming in of the appellant as a party, the setting aside of the original judgment, and the entry of the new judgment that the homestead be set off to her and the minors, which was done by the commissioners appointed for that purpose, who reported at the June term.
Up to that point all the proceedings had been regular so far as the interest of the appellant is concerned. She had got what she asked and was entitled to, and the action of the court up to the time of the filing of 'the report should stand. The motion then filed by the plaintiffs set out fully the right of appellant and the children to the homestead, and thus, as we have seen in the preceding paragraph, negatived the right of the court to make the order of sale, which was therefore irregular and erroneous upon the record proper and should be set aside. For this purpose it was under the control of the trial court until, with its record infirmities, it became merged in the final judgment we are now reviewing. [Aull v. Day, 133 Mo. 337; Fogle v. Pindell, 248 Mo. 65, 71-2; Davidson v. Real Estate Co., 249 Mo. 474, 493-6.] The case last cited is rich in the citation of authorities directly applicable here. The question here is whether the final judgment is supported by the record upon which *304it was entered and upon which it must stand for its regularity.
It is unnecessary for ns to decide whether or not, had this motion been a petition under section 6714, it would have been insufficient' on the ground that it stated no facts to support the conclusion in which it was based. It is a proceeding in this case, and must stand or fall accordingly.
Having arrived at this conclusion it is unnecessary to deal at this time with the subsequent proceedings of the trial court as-shown by the record, including the hill of exceptions taken during the November term, 1913.
We therefore reverse the judgment of the St. Charles Circuit Court, and remand the cause to that court with directions that all orders and judgments in said cause made subsequently to the coming in and- filing of th’e report of the commissioners appointed by said court at its March term, 1910, to admeasure and .set off to the appellant and minor children of Wiley D. Simpson a homestead in the premises therein described, he set aside, so that said cause shall stand in said court upon said report, with leave to the parties respectively to proceed further with reference thereto as they shall be advised; and that the court proceed to final judgment in said cause in accordance with the views herein stated.
Railey, C., concurs.
PER CURIAM.
— The foregoing opinion of Brown, •C., is adopted as the opinion of the court.
All of the judges concur.